Citation Nr: 0216907	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to continuation of recognition as the veteran's 
surviving spouse.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her current spouse




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1971.  The veteran died on August [redacted], 1991.  The 
appellant was married to the veteran when he died.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 administrative 
decision of the Oakland, California, Department of Veterans 
Affairs (VA) Regional Office (RO), which held that the 
appellant was no longer a surviving spouse.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the appellant.

2.  The veteran died on August [redacted], 1991, and the appellant 
was married to him when he died.

3.  In a September 1999 rating decision, Dependency and 
Indemnity Compensation benefits were granted to the 
appellant.

4.  The appellant got remarried in January 15, 1994, and 
remains married to her present spouse.


CONCLUSION OF LAW

The appellant is not currently recognized as the surviving 
spouse of the veteran.  38 U.S.C.A. §§ 101(3), 103 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.50, 3.55 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In late August 1991, the appellant filed a claim for 
Dependency and Indemnity Compensation (DIC) benefits.  The 
appellant got remarried in January 15, 1994, and remains 
married to her present spouse.  She did not immediately 
inform VA of her remarriage.  In 1998, it was noted that the 
appellant now had a different surname.  By two letters in 
May and August 1998, respectively, the RO asked the 
appellant for a copy of her marriage certificate with the 
date and place of marriage to her current spouse.  She was 
requested to com-lete VA Form 686(c).  She did not respond 
to those two letters.  In a September 1999 rating decision, 
DIC benefits were granted to the appellant.  In October 
1999, the DIC benefits were terminated due to the fact that 
the appellant had remarried and remains married to her 
present spouse.  At her September 2000 hearing officer 
hearing at the RO, the appellant said that had she known 
that her benefits would be terminated during a remarriage, 
she would have considered that before she got remarried.  
Transcript.  In a November 2000 statement, the appellant 
said she would not have remarried if she had known about the 
consequences of remarriage on DIC benefits.




Legal Criteria

A person who was married to a veteran is not a surviving 
spouse for purposes of DIC benefits when that person has 
remarried and is currently in that marriage.  38 U.S.C.A. §§ 
101(3), 103 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.50, 
3.55 (2002).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA of 2000), which 
eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
notify and assist a claimant.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet 
final as of that date.  VCAA of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA of 2000.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulations pertaining to this claim merely implement the 
VCAA of 2000 and do not provide any rights other than those 
provided by the VCAA of 2000.  See 66 Fed. Reg. at 45,629.

The RO considered the claim subsequent to the enactment of 
the VCAA of 2000 but prior to the promulgation of the new 
regulations.  As explained below, VA has made all reasonable 
efforts to assist the appellant in the development of her 
claim and has notified her and her representative of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  Thus, although the RO did 
not have the benefit of the new regulations, VA's duties 
have been fulfilled and the Board may proceed to decide the 
claim without prejudice to the appellant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGPREC 16-92 (July 24, 1992).

Through an October 1999 letter, a February 2000 statement of 
the case, the September 2000 hearing and an October 2000 
supplemental statement of the case, the RO informed the 
appellant of the basis of the termination of DIC benefits - 
that she is currently remarried.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant does not claim she is no longer 
married to her current spouse.  Accordingly, there is no 
further duty to notify and assist the appellant in the 
development of this claim.  Earlier, she had been requested 
to complete a form and submit documentation.  She did not 
comply.  The duty to assist is not a one way street.

As to the appellant's assertion that she should continue to 
receive DIC benefits because VA failed to inform prior to 
her remarriage that remarriage would affect entitlement to 
DIC benefits, her contention has no support in law.  Her 
assertion that had she known about the consequences of 
remarriage, she would have never gotten remarried is 
unconvincing.  She remarried years before eligibility was 
determined by VA.  An assertion that she would not have 
remarried based on a potential benefit that had already been 
denied by the local VA is neither convincing nor 
controlling.  Additionally, the RO twice asked the appellant 
to submit a declaration of marital status before granting 
benefits.  Her decision not to comply prevented VA from 
taking appropriate action in a timely manner.  

The Board further notes that the initial application for 
benefits is an application by "a surviving spouse."  Once 
she remarried she became the spouse of another, not the 
surviving spouse of the veteran.  The title of the form and 
the section addressing marital status in the form placed the 
appellant on notice that status "a surviving spouse" was 
important.

Since the appellant is now remarried, she is not currently a 
surviving spouse.  38 U.S.C.A. §§ 101(3), 103 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.50, 3.55 (2002).  Thus, her 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The appellant is not currently recognized as the veteran's 
surviving spouse.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

